          Case 1:19-cr-00251-LM Document 1 Filed 12/18/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA
                                                    No. hig-cr-Q-SI-OI-^LVA
              V.

                                                    Prohibited Person in
JOHNATHON IRISH,                                    Possession of a Firearm
             defendant                              18 U.S.C.§ 922(g)(1)



                                        INDICTMENT


The Grand Jury charges:
                                           Count One

             [18 U.S.C. § 922(g)(1)- Prohibited Person in Possession of a Firearm]
       Beginning on or about an unknown date, but at least by December 26, 2018, and

continuing to on or about November 17, 2019, in the District of New Hampshire, the defendant,

                                     JOHNATHON IRISH,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed the following firearms and ammunition, which were in

and affected interstate commerce: Sig Sauer, Model 1911,.45 caliber Pistol, S/N OS 34120; Sig

Sauer, Model SIG 516, 5.56 caliber Rifle, S/N 53E001626; and Zijiang Machinery Co., Model

Catamount Fury, 12 Gauge Shotgun, S/N CAT-002586.

       In violation of Title 18, United States Code, Section 922(g)(1).
              Case 1:19-cr-00251-LM Document 1 Filed 12/18/19 Page 2 of 2




                              Notice of Criminal Firearm Forfeiture
                       Pursuant to 18 U.S.C. S 924(d)and 28 U.S.C. S 2461(c)

          The allegations of Count One ofthis Indictment are hereby re-alleged as if fully set forth

   herein and incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §

   924(d)and 28 U.S.C. § 2461(c). Upon conviction ofthe offense alleged in Count One ofthis

   Indictment, defendant JOHNATHON IRISH shall forfeit to the United States pursuant to 18

   U.S.C. § 924(d)and 28 U.S.C. § 2461(c),the firearms involved in the conunission ofthe offense

   listed above in Count One,and miscellaneous ammunition seized on November 27,2019.



   Dated: December 18,2019                               A TRUE BILL


                                                         /s/ Forenerson
                                                         Foreperson ofthe Grand Jury

   SCOTT W. MURRAY
   United States Attorney


Bv:/a/ Anna Z. Krasinski
    Anna Z. Krasinski
    Assistant U.S. Attomey
